AHI Ri; Opinion issued September 27, 2012.




                                               In The
                                (fourt of Aiith
                         jft1i Jitrict of Laxa at Ja11a
                                       No. 05-1 2-00409-CR


                               ChARLES JACKSON, Appellant



                               THE STATE OF TEXAS, Appdllee


                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Fl 0-50808-S


                              MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Myers
                                   Opinion By Justice Fillmore

       Charles Jackson waived a jury and pleaded guilty to aggravated robbery with a deadly

weapon, a firearm. See TEx. PENAL CODE ANN.         29.03(a) (West 2011). The trial court assessed

punishment at twenty years’ imprisonment. In two points of error, Jackson contends the trial court

erred by failing to review the presentence investigation report (PSi) and by not allowing him or his

attorney an opportunity to object to the PSI. We affirm the trial court’s judgment. The background

of the case and the evidence admitted at trial are well known to the parties, and we therefore limit

recitation of the facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate

Procedure 47.4 because the law to be applied in the case is well settled.
          Jackson argues there is nothing in the record to show the trial court reviewed the PSI in

 ic ielim its scnkncin, dctci mm ttion i Ickson contcnds the rniLi thn c’ idence in the PSI was

“compellln2 and would undoubtedly have attected the sentence imposed.” Jackson also contends

that the trial court did not afford him an opportunity to object to information in the PSI. The State

responds the trial eourt was authorized to assess punishment as it did, and any error with respect to

the PSi was waived.

         Jackson did not complain about the trial court not reviewing the PSI or his lack of

opportunity to object to the PSI in his original motion for new trial or his amended motion for new

trial, See Thx. R. App. P.33.1 (a)(i); Gastaneda v..State, 135 S.W.3d 719, 723 (Tex. App.—DalIas

2003,   110   pet. ). In his original motion tbr new trial. Jackson complained the “verdict” was “contrary

to the law and evidence,” In his amended motion for new trial, Jackson requested the trial court

unseal certain juvenile records relating to prior testimony of’ the complainant that could have a

bearing on sentencing. Thus, Jackson has not preserved his complaints for our review.

         Moreover, nothing in the record shows the trial court did not review the PSI. The record does

show Jackson’s attorney referenced the PSi during his direct examination of Jackson at tile

punishment hearing, and questioned Jackson about gang affiliation and drug use, which were

subjects addressed in the PSI.

         The record does not support Jackson’s complaints. We overrule Jackson’s points of error.

We affirm the trial court’s judgment.



                                                          ROBERT M. FILLMORE
                                                          JUSTiCE
Do Not Publish
TEx. R. App. P. 47

1 20409F.U05
                                         0
                                Q!nitrt nf Appii1i
                       .fi1t1i Dhtrirt tif rxai at JaI1a

                                       JUDGMENT
CKARLES JACKSON, Appellant                        Appeal from the 282nd Judicial District
                                                  Court of Dallas County, Texas. (Tr.Ct.No.
No. O5- I 2OO4O9CR          V.                    Fl O-50808-S).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Justices Moseley and Myers participating.


       Based on the Court’s opinion of this date. the judgment of the trial court is AFFIRMED.



Judgment entered September 27, 2012.




                                                  ROBERT M. FILLMORE
                                                  JUSTICE